      Case 5:20-cv-04050-KHV-JPO Document 9 Filed 10/27/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

                                              CONSOLIDATED CASES

GERALD G. COX,

           Judgment Creditor,

v.                                            Case No. 20-4050

SCOTT SCHULTE and
C.D. SCHULTE AGENCY, INC.,

           Judgment Debtors,

and

WESTPORT INSURANCE CORPORATION,

       Garnishee.
____________________________________________

WAYNE LAGALLE,

           Judgment Creditor,

v.                                            Case No. 20-4051

SCOTT SCHULTE and
C.D. SCHULTE AGENCY, INC.,

           Judgment Debtors,

and

WESTPORT INSURANCE CORPORATION,

           Garnishee.




                                     1
       Case 5:20-cv-04050-KHV-JPO Document 9 Filed 10/27/20 Page 2 of 3




                             ORDER OF CONSOLIDATION

       On October 27, 2020, the undersigned U.S. Magistrate Judge, James P. O’Hara,

conducted a scheduling conference in the case captioned Cox v. Westport Ins. Corp., Case

No. 20-4050. The parties agreed at the conference that the case is factually and legally

related to the case captioned LeGalle v. Westport Ins., Corp., Case No. 20-4051, and that

the two cases therefore should be consolidated for discovery and pretrial purposes.

       Under Fed. R. Civ. P. 42(a), a court may consolidate or join for trial or hearing Aany

or all the matters at issue in the actions@ if the actions involve a Acommon question of law

or fact.@ The decision whether to consolidate such actions is left to the sound discretion of

the trial court.1 In exercising its discretion, the court should take into consideration whether

judicial efficiency is best served by consolidation.2

       Case Nos. 20-4050 and 20-4051 clearly involve common questions of law and fact.

The judgment debtors and garnishee are identical in both cases. The judgment creditors in

both cases, though different, are both represented by Zackery E. Reynolds of the Reynolds

Law Firm, who agrees the cases should be consolidated. The cases arise from similar facts

and involve common legal issues. Both are garnishment actions in which a judgment

creditor is seeking to collect from Westport Insurance Corp. a judgment obtained against


       1
        Ryan Transp. Servs., Inc. v. Fleet Logistics, L.L.C., No. Civ. A. 04-2445-CM,
2005 WL 2293598, at *3 (D. Kan. Sept. 19, 2005) (citing Shump v. Balka, 574 F.2d 1341,
1344 (10th Cir. 1978)).
       2
           C.T. v. Liberal Sch. Dist., 562 F. Supp. 2d 1324, 1346 (D. Kan. 2008).


                                               2
       Case 5:20-cv-04050-KHV-JPO Document 9 Filed 10/27/20 Page 3 of 3




Scott Schulte and C.D. Schulte Agency, Inc. Westport Insurance Corp. has denied liability

for the judgments in both cases. Judicial efficiency would best be served by consolidation

of these cases for all discovery and pretrial purposes.

       In consideration of the foregoing,

       IT IS HEREBY ORDERED: Case No. 20-4050 shall be consolidated with Case No.

20-4051. The Clerk is directed to reassign Case No. 20-4051 to Kathryn H. Vratil, U.S.

District Judge, and the undersigned U.S. Magistrate Judge. Case No. 20-4050 shall be

designated as the lead case. All future pleadings, except for those related to dispositive

motions, shall bear the consolidated caption on this order and shall be filed in only the lead

case. Any dispositive motions and other filings related to the same shall be filed in the

specific case without a consolidated caption.

       Dated October 27, 2020, at Kansas City, Kansas.


                                             s/ James P. O=Hara
                                            James P. O=Hara
                                            U.S. Magistrate Judge




                                              3
